Cite as: 577 U. S. ____ (2016)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
            NEBRASKA, ET AL. v. COLORADO
   ON MOTION FOR LEAVE TO FILE A BILL OF COMPLIANT
             No. 144, Orig.   Decided March 21, 2016

   The motion for leave to file a bill of complaint is denied.
   JUSTICE THOMAS, with whom JUSTICE ALITO joins,
dissenting from the denial of motion for leave to file
complaint.
   Federal law does not, on its face, give this Court discre-
tion to decline to decide cases within its original jurisdic-
tion. Yet the Court has long exercised such discretion, and
does so again today in denying, without explanation,
Nebraska and Oklahoma’s motion for leave to file a com-
plaint against Colorado. I would not dispose of the com-
plaint so hastily. Because our discretionary approach to
exercising our original jurisdiction is questionable, and
because the plaintiff States have made a reasonable case
that this dispute falls within our original and exclusive
jurisdiction, I would grant the plaintiff States leave to file
their complaint.
                             I
  The Constitution provides that “[i]n all Cases . . . in
which a State shall be [a] Party, the supreme Court shall
have original Jurisdiction.” Art. III, §2, cl. 2. In accord-
ance with Article III, Congress has long provided by stat-
ute that this Court “shall have original and exclusive
jurisdiction of all controversies between two or more
States.” 28 U. S. C. §1251(a).
  Federal law is unambiguous: If there is a controversy
between two States, this Court—and only this Court—has
jurisdiction over it. Nothing in §1251(a) suggests that the
Court can opt to decline jurisdiction over such a contro-
2                 NEBRASKA v. COLORADO

                     THOMAS, J., dissenting

versy. Context confirms that §1251(a) confers no such dis-
cretion. When Congress has chosen to give this Court dis-
cretion over its merits docket, it has done so clearly.
Compare §1251(a) (the Court “shall have” jurisdiction over
controversies between States) with §1254(1) (cases in the
courts of appeals “may be reviewed” by this Court by writ
of certiorari) and §1257(a) (final judgments of state courts
“may be reviewed” by this Court by writ of certiorari).
   The Court’s lack of discretion is confirmed by the fact
that, unlike other matters within our original jurisdiction,
our jurisdiction over controversies between States is ex-
clusive. Compare §1251(a) with §1251(b) (the Court “shall
have original but not exclusive jurisdiction” of other cases
over which Article III gives this Court original jurisdic-
tion). If this Court does not exercise jurisdiction over a
controversy between two States, then the complaining
State has no judicial forum in which to seek relief. When
presented with such a controversy, “[w]e have no more
right to decline the exercise of jurisdiction which is given,
than to usurp that which is not given.” Cohens v. Virginia,
6 Wheat. 264, 404 (1821) (Marshall, C. J.).
   Nonetheless, the Court has exercised discretion and
declined to hear cases that fall within the terms of its
original jurisdiction. See, e.g., United States v. Nevada,
412 U. S. 534, 537–540 (1973) (per curiam) (controversy
between United States and individual States); Ohio v.
Wyandotte Chemicals Corp., 401 U. S. 493, 500–505 (1971)
(action by a State against citizens of other States). The
Court has even exercised this discretion to decline cases
where, as here, the dispute is between two States and thus
falls within our exclusive jurisdiction. See, e.g., Arizona v.
New Mexico, 425 U. S. 794, 796–798 (1976) ( per curiam).
The Court has concluded that its original jurisdiction is
“obligatory only in appropriate cases” and has favored a
“sparing use” of that jurisdiction. Illinois v. Milwaukee,
406 U. S. 91, 93–94 (1972). The Court’s reasons for trans-
                 Cite as: 577 U. S. ____ (2016)           3

                    THOMAS, J., dissenting

forming its mandatory, original jurisdiction into discre-
tionary jurisdiction have been rooted in policy considera-
tions. The Court has, for example, cited its purported lack
of “special competence in dealing with” many interstate
disputes and emphasized its modern role “as an appellate
tribunal.” Wyandotte Chemicals Corp., 401 U. S., at 498;
see id., at 497–499.
   I have previously applied the Court’s precedents taking
this discretionary approach to our original jurisdiction.
See Wyoming v. Oklahoma, 502 U. S. 437, 474–475, n.
(1992) (dissenting opinion) (acknowledging precedents,
noting that they “have not been challenged here,” and
arguing against exercising jurisdiction). I have also
acknowledged that “sound reasons” support that approach.
Id., at 475.
   Because our discretionary approach appears to be at
odds with the statutory text, it bears reconsideration.
Moreover, the “reasons” we have given to support the
discretionary approach are policy judgments that are in
conflict with the policy choices that Congress made in the
statutory text specifying the Court’s original jurisdiction.
                                II
  This case involves a suit brought by two States against
another State, and thus presents an opportunity for us to
reevaluate our discretionary approach to our original
jurisdiction.
  Federal law generally prohibits the manufacture, distri-
bution, dispensing, and possession of marijuana. See
Controlled Substances Act (CSA), 84 Stat. 1242, as
amended, 21 U. S. C. §§812(c), Schedule I(c)(10), 841–846
(2012 ed. and Supp. II). Emphasizing the breadth of the
CSA, this Court has stated that the statute establishes “a
comprehensive regime to combat the international and
interstate traffic in illicit drugs.” Gonzales v. Raich, 545
U. S. 1, 12 (2005). Despite the CSA’s broad prohibitions,
4                 NEBRASKA v. COLORADO

                    THOMAS, J., dissenting

in 2012 the State of Colorado adopted Amendment 64,
which amends the State Constitution to legalize, regulate,
and facilitate the recreational use of marijuana. See Colo.
Const., Art. XVIII, §16. Amendment 64 exempts from
Colorado’s criminal prohibitions certain uses of marijuana.
§§16(3)(a), (c), (d); see Colo. Rev. Stat. §18–18–433 (2015).
Amendment 64 directs the Colorado Department of Reve-
nue to promulgate licensing procedures for marijuana
establishments. Art. XVIII, §16(5)(a). And the amend-
ment requires the Colorado General Assembly to enact an
excise tax for sales of marijuana from cultivation facilities
to manufacturing facilities and retail stores. §16(5)(d).
   In December 2014, Nebraska and Oklahoma filed in this
Court a motion seeking leave to file a complaint against
Colorado. The plaintiff States—which share borders with
Colorado—allege that Amendment 64 affirmatively facili-
tates the violation and frustration of federal drug laws.
See Complaint ¶¶54–65. They claim that Amendment 64
has “increased trafficking and transportation of Colorado-
sourced marijuana” into their territories, requiring them
to expend significant “law enforcement, judicial system,
and penal system resources” to combat the increased
trafficking and transportation of marijuana. Id., ¶58;
Brief [for Nebraska and Oklahoma] in Support of Motion
for Leave to File Complaint 11–16. The plaintiff States
seek a declaratory judgment that the CSA pre-empts
certain of Amendment 64’s licensing, regulation, and
taxation provisions and an injunction barring their im-
plementation. Complaint 28–29.
   The complaint, on its face, presents a “controvers[y]
between two or more States” that this Court alone has
authority to adjudicate. 28 U. S. C. §1251(a). The plain-
tiff States have alleged significant harms to their sover-
eign interests caused by another State. Whatever the
merit of the plaintiff States’ claims, we should let this
complaint proceed further rather than denying leave
                 Cite as: 577 U. S. ____ (2016)          5

                    THOMAS, J., dissenting

without so much as a word of explanation.
                         *   *    *
  I respectfully dissent from the denial of the motion for
leave to file a complaint.